Citation Nr: 1206034	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits based on the cause of the Veteran's death.

2.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The appellant and her and the Veteran's son



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to November 1975 in the Navy, and from September 1978 to May 1983 in the Army.  He died in January 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO.  

The appellant testified at a hearing held before the undersigned Veterans Law Judge in Washington, DC in December 2011.



FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in January 2006 as the result of a cerebral hemorrhage due to myocardial infarction, due to coronary artery disease.  

2.  The Veteran was service connected for hearing loss rated at a 40 percent, hemorrhoids rated at a 10 percent, sinusitis rated at a noncompensable level, chronic tonsillitis rated at a noncompensable level and the residuals of epididymitis rated at a compensable level, at the time of his death.

3.  The Veteran is not shown to have manifested complaints or findings referable to cardiovascular disease in service or for many years thereafter.   

4.  A service-connected disability is not shown to have caused or contributed materially in producing or accelerating the Veteran's demise.

5.  For accrued benefits purposes, during his lifetime, the service-connected sinusitis is not shown to have been manifested by X-ray findings or any incapacitating or non-incapacitating episodes productive purulent discharge or crusting.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by residuals of cerebral hemorrhage, myocardial infarction or coronary artery disease was not due to disease or injury that was incurred in or aggravated by active duty; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

3.  The criteria for the assignment of an increased, compensable rating for the service connected sinusitis have not been met for accrued benefits purposes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.97 including Diagnostic Code 6510 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2006, as well as at a hearing in December 2011, VA provided the appellant with an explanation of the type of evidence necessary to substantiate the claim, as well as an explanation of what evidence was to be provided by her and what evidence VA would attempt to obtain on her behalf.  

The letter also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed and that all evidence required for resolution of the appeal has been obtained.  The Veteran's service medical records have been obtained, as well as copies of VA treatment records prior to his death.  

There is no outstanding evidence that has yet to be associated with the Veteran's claims file.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the appellant nor her representative has identified any additional evidence that is necessary for adjudication of the claim.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service connection for the cause of the Veteran's death.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is entitled to service connection on a secondary basis when it is shown that the claimant's service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2011); Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when describing the symptoms of a disease or disability.  However, when the determinative issue involves a question of medical causation, only individuals possessing specialized training and knowledge are competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not show that the appellant possesses medical expertise and is it not contended otherwise.

In this regard, the Board notes that the cause of Veteran's death was listed on his death certificate as that of cerebral hemorrhage due to myocardial infarction, due to coronary artery disease.  

During the Veteran's lifetime, he was rated at 40 percent for service-connected hearing loss, at 10 percent for the service-connected hemorrhoids, and at a noncompensable level for service-connected sinusitis, for chronic tonsillitis by history, and for left epididymal and hemiscrotal pain as a residual of epididymitis.  

The Veteran's widow testified, at her December 2011 hearing, that the service-connected disabilities caused or contributed substantially to his death.  She believed that his high blood pressure and high cholesterol were service connected and related to the cause of his death.  

However, on review, the service medical records are found to be negative for complaints or findings of a cardiovascular disorder or coronary artery disease.  A report of a March 1983 separation examination noted the Veteran's blood pressure to be 110/70.  

In addition, when examined by VA in July 1983, the Veteran's blood pressure readings were recorded as being 110/70 (recumbent), 120/70 (sitting), 130/80 (standing) and 130/70 (sitting after exercise).  His heart was not found to be enlarged, and the heart sounds were noted to be regular and of good quality without audible murmurs.  

The evidence of record also does not show any elevated blood pressure readings or findings of heart problems until many years after the Veteran's separation from service.  

The appellant testified that the Veteran did not find out that he had high blood pressure until 1994 and had no heart problems until shortly before his untimely demise in 2005.

In connection with a new patient VA evaluation in February 2001, the Veteran's blood pressure reading was noted to 138/90.  When seen for VA outpatient treatment in May 2001, the Veteran was noted to have run out of cholesterol-lowering medicine and not resumed taking it and to have refused to quit smoking.  In April 2005, the assessment included that of fatty liver, hypercholesterolemia and generalized arteriosclerosis.  

Moreover, on this record, there is no competent evidence showing a causal link between any of the service-connected disabilities and the fatal cardiovascular or heart disease or otherwise suggesting that a service-connected disability played a material or substantial contributory role  in producing or accelerating the Veteran's demise.  

Accordingly, the claim of service connection for the cause of the Veteran's death must be denied.  


Entitlement to accrued benefits.

The applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a)  ; 38 C.F.R. § 3.1000(a)(2)(A).  See also VA's Adjudication Manual, M21-1 (which has since been revised, in a manual rewrite, as M21-1MR), Part VIII, Chapters 1 and 3. 

A claim for such benefits must be filed within one year of the Veteran's death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000(a), (c) (2011).  Pursuant to VA law and regulation, a claim for DIC will also be considered a claim for accrued benefits.  38 U.S.C.A. § 5101(b)(1)  (West 2002); 38 C.F.R. § 3.152(b)(1) (2011).

In Jones v. West, 136 F.3d 1296, 1299  (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c) (2011). 

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011). 

In adjudicating the claim for accrued benefits, the Board may only consider evidence in the file at the time of the Veteran's death.  "Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4). 

The Court of Appeals for Veterans Claims (Court) has stated that certain documents may be deemed as constructively of record in an accrued benefits claim, even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993). 

In Hayes, the Court interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 3.1000(d)(4)(i), and several provisions of VA's Adjudication Manual, M21-1 (which has since been revised, in a manual rewrite, as M21-1MR) as providing, in summary, that post-death evidence which may be considered in accrued benefits claims as being in the file includes the following: (1) government records and records generated by or in VA control and which could reasonably be expected to be a part of the record; (2) evidence accepted after death for the purpose of verifying or corroborating evidence in file (which is no longer set forth in section 3.1000 or M21-1MR); and (3) hospital or examination reports that may be deemed to be included in the term VA examination (within the meaning of 38 C.F.R. § 3.327(b)(1) , which is also no longer in effect).

Initially, the Board points out that the Veteran did have a claim pending at the time of his death.  Specifically, an appeal of the Veteran's claim for an increased rating for his service-connected sinusitis had been perfected when the Veteran submitted a Substantive Appeal in April 2004.  

The Board notes that the Veteran had also initiated an appeal with respect to his evaluation for hearing loss, but he did not perfect an appeal after being assigned an increased rating of  40 percent evaluation and issued a Statement of the Case.   

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has noted that there is a distinction between a claim based on the Veteran's dissatisfaction with the initial rating (a claim for an original rating) and a claim for an increased rating.  It also indicated that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and it follows that an increased rating remains in controversy where less than the maximum is awarded.  

However, the  Board also notes that claims for increased ratings require consideration of such ratings during the entire relevant time period involved, i.e. from the date the Veteran files a claim which ultimately results in an appealed RO decision, and contemplate staged ratings where warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Board notes that the Veteran's sinusitis was rated during his lifetime as noncompensably disabling under 38 C.F.R. §4.97, Diagnostic Code 6510, for chronic sinusitis.  

Under that code, sinusitis detected by X-ray evidence only warrants a noncompensable rating.  

Sinusitis causing one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per yeas of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent evaluation.

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the service connected sinusitis, for accrued benefits purposes are not met.   

The Veteran received a VA examination to evaluate his sinusitis in July 2002.  At that time, he was found to have redness with swelling of the mucosa of both nostrils on both sides.  There was slight pain in manipulation of the paranasal region.  There was some crust formation in the back of both nostrils.  The X-ray studies of the sinuses were noted to be normal.  The Veteran was diagnosed with chronic rhinitis, with sinusitis by history only.

The Veteran underwent another VA examination in February 2003 when he reported having a history of chronic and frequent sinusitis.  He was noted to have been smoking at least one pack a day from the age of 18.  

Upon examination, the Veteran was noted to have a deviated septum and tenderness to palpation of the frontal and maxillary sinuses.  There was no lymphadenopathy.  The X-ray studies of the sinuses were negative.  

The Veteran was diagnosed with a deviated septum with symptoms of allergic rhinitis, with chronic sinusitis by history only. 

The Veteran was also examined in November 2003.  On examination, some nasal congestion and a deviation of the nasal septum to the left side were noted.  There was no evidence of tenderness over the sinus area or purulent discharge or crusting.  The X-ray studies at that time showed no evidence of sinusitis, but did show some evidence of chronic tobacco laryngitis.  

The examiner concluded that the Veteran appeared to have a chronic mild rhinitis seen in cigarette smokers.  While there was a mild deviation of the nasal septum, there was no evidence of any kind of sinusitis.  The X-ray studies were noted to be normal and clear, as with those taken in July 2002 and February 2003.  

The examiner noted that the Veteran's mild nasal congestion and whitish mucous was due to irritation of the nasal mucosa by tobacco smoke, as well as some auto engine or truck fumes entering the driver's compartment, as the Veteran was a truck driver.  

The examiner specifically noted this could be exacerbated by the fact that the Veteran drove 12 hours a day, 6 days a week.  He also noted that temperature changes in the driver's compartment for 12 hours a day, along with cigarette smoke, could cause the same symptoms on long drives.  

The examiner added that, while the Veteran might have a cold 2-3 times a year, this had not caused any sinusitis as of yet.  The examiner also noted that the Veteran's headaches were not sinus in origin, but were tension headaches due to long hours of driving.  

The examiner further noted that the multiple sinus X-ray studies during the last three seasons were clear evidence to him that the Veteran did not have any sinusitis.

Thus, the evidence of record clearly shows that the Veteran had no current sinusitis manifestation during the period prior to his death.  His multiple X-ray studies of the had shown no evidence of sinusitis to warrant the assignment of a compensable evaluation.  

Certainly, there is no medical evidence of one or two incapacitating episodes per year requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year manifested by headaches, pain and purulent discharge or crusting.  

As such, the Board finds that the claim for a compensable rating for the service-connected sinusitis, for accrued benefits purposes, must be denied.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to dependency and indemnity compensation benefits based on the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


